On Rehearing.
DAWKINS, J.
In the application for1 rehearing and in brief and argument on rehearing, there have been brought to our attention certain bills ot exception which were neither urged in the briefs nor in the oral argument on the first hearing. Hence we took it that they had been waived and did not consider them as we would otherwise have done.
We find no good cause to change our views with respect to the bills already considered.
The bills which we will now dispose of are thosé numbered from 13 to 16, inclusive.
Bill No. 13.
This bill was retained to the sustaining of‘an objection by counsel for the state to a question propounded by the defense, as follows:
“Q. Do you recall the substance of the statement made by the witness George Harris at the former trial with reference to the checks which were taken from him (Harris) and torn up by the quarter boss of the Peavy Burns Lumber Company, and if so, please repeat the substance of the witness’ (Harris’) statement on that point, as you recall it.”
The accused, whose appeal is now before the court, and who had been indicted jointly with George Harris for blackmail, had had a previous mistrial, in which Harris, as in the last trial, was the principal witness for the state. The witness, to whom the above question was propounded, was one of thé jurors who sat in the former trial.
The letter which is the basis of the charge of blackmail was copied in full in the indictment, and the defendant now before the court was charged as principal with Harris, and others, with having written and sent it to the persons from whom the money was sought to be extorted. The letter in question reads, in part, as follows:
“Notice to you all and the quarter Boss of You Mill Premesy on Sunday week agoe you Quarter Boss taken from one of our sipers Two Check on Amount to $250.00, Two Hundred and fifty Dollars The other amount to $17.00. So you all had better see your Quarter Boss have him to make this money good By Wednesday night, etc. * * * ”
*221On the third day of the first trial, the state entered a nolle prosequi as to the defendant George Harris, and he was used as a state’s witness against the two remaining defendants, Elijah Conway and Rosella McMillan. That jury brought in a verdict of acquittal for Conway, and reported that they were unable to agree as to Rosella McMillan, and a mistrial was entered. This was done on February 26th.
On March 3d, Rosella McMillan was again placed on trial, and on March 5th was found guilty as charged.
About a week prior to the sending and receipt of this letter of blackmail, George Harris had been arrested on the premises of the Peavy Burns Lumber Company and certain checks taken off of him by the quarter boss, and those were the checks referred to in the letter quoted from above and set out in full in the indictment of defendant.
On the first trial, Harris, as a witness for the state, swore that the cheeks had been drawn by him and the name of “Jim Kenni-son” forged thereto. On the second trial, Harris swore that the checks bore the signature of W. D. Haas.
The purpose of offering the testimony of the former juror Kinser was to impeach the credibility of the state’s main witness, Harris, and the objection was that he could not be so impeached upon an immaterial matter.
If Harris had been on trial with Rosella McMillan, the circumstances of the taking of the checks, their nature, contents, identification, etc., would undoubtedly have been very material to establish Harris’ connection with the blackmail letter, signed anonymously, and in which they were specifically referred to. Therefore, on his behalf, any witness placed on the stand by the state to prove the taking of the checks off- of Harris could have been questioned fully about them including the amounts, bank drawn on, by whom signed, etc., as affecting the identity and connection of Harris therewith. And since the accused were all jointly charged as principals, the testimony would have been equally pertinent as to the others.
[4] Then, if Harris, with the other accused, had been on trial a second time, the same witness or witnesses appearing and testifying as to the main circumstance of taking the checks, but giving different banks upon which they were drawn, different signatures, etc., from those sworn to on the former trial, it would certainly have been pertinent and permissible, it seems to us, to have shown this variance in the testimony for the purpose of affecting their credibility, or at least the weight to be given their testimony. If this be true, then how much more important to the present defendant it was when the state dismissed the charge against the accused, whose connection with the blackmail appeared more conclusively to have been established by the circumstances, and used that same individual as its principal witness against the present defendant. In such circumstances, the appellant, we think, more so than in the case of any ordinary witness, was entitled to attack his veracity upon any point which might have the remotest bearing upon the case.
Again, on the second trial, the testimony of Harris as to how the checks were signed was first introduced by counsel for the 'state, who had doubtless considered it material in establishing Harris’ connection with the letter ; and the theory of the state’s case being that the present accused had participated in its writing and mailing, it was still important to establish Harris’ relation to the matter, as a link in the chain to be forged about defendant. No one can say what the effect upon the minds of the jury, might have been, had the defense been able to prove these contradictory statements, the first of which was the admission that the witness had committed the crime of forgery, and in the second of which he swore that the checks *223bore the genuine signature of another party. Certainly the admission that he had committed the crime of forgery was admissible to affect his credibility, and that was the thing the defense was seeking to break down. State v. Lewis, 44 La. Ann. 958, 11 South. 572; State v. Rodriguez, 115 La. 1004, 40 South. 438; Rece on Crim. Ev. vol. 3, p. 363; Wharton, Crim. Ev. c. 11, pp. 422, 484.
Since the case will have to be remanded on the point just disposed of, we think it unnecessary to go into detail as to. the remaining bills, but deem it sufficient to say that we find no reversible error presented therein.
For the reasons assigned, .the conviction and sentence are set aside and the case is remanded to be proceeded with according to' law and the views expressed herein. The state’s right to apply for a rehearing under section 4 of Rule 14 is reserved.